Gill, J.
This controversy arose out of about the following state of facts: Defendant Oldham was the owner of forty acres of land north of and immediately adjoining Columbia. Plaintiff: Chandler, a butcher, desired the use of about an acre of this land for slaughtering purposes, and after some negotiating the following written agreement was entered into:
May 1, 1886.
“Articles of agreement between W. A. Oldham, of the first part and J. A. Chandler of the second part: J. A. Chandler is to have privilege of building slaughterhouse on pasture of said Oldham, north of Columbia, on gravel road and to inclose a lot with suitable fencing. For this privilege said Chandler is to pay the sum of $25 per year, the lease to run at the option of Chandler, for at least six years. In case of sale of said property, Chandler is to have a fair valuation for any and all improvements made by him, provided that said Chandler shall not by anything in this article, be prevented from holding the lease for at least six years.
“W. A. Oldham,
“J. A. Chandler.”
Before the expiration of this ground lease, and when about three of the six years yet remained, Oldham sold the pasture land above mentioned to Nicholds & Bergman; but in making the sale, the leasehold interest of Chandler was, by agreement between Oldham *143and Nichols & Bergman, saved and left undisturbed. Chandler was informed of the change of ownership, attorned to his new landlords, and continued to occupy the acre of land and slaughterhouse by him erected thereon, until'in May, 1892, — the expiration of the lease —when he abandoned the premises and the improvements he had put there for his use in slaughtering, and then brought this action against Oldham, the former owner, for the value of such improvements.
The cause was tried by the court without the aid of a jury; and from a judgment in plaintiff’s favor in the sum of $185 defendant appealed.
The facts we have to deal with are practically undisputed, and we have detailed above such as are material. The point we have to decide is, whether or not the trial court properly construed the written agreement above quoted.
The learned judge who tried the ease below seems to have regarded the written contract as imposing on Oldham the absolute duty of paying Chandler for his improvements if the land was sold regardless of the fact whether or not Chandler was disturbed in his leasehold. In other words, it was held that when Oldham, during the currency of the lease, conveyed the forty-acre pasture to Nichols & Bergman he (Oldham) then became bound absolutely to pay Chandler the value of his slaughterhouse improvements, even though Chandler’s leasehold interest was reserved and left unimpaired in such sale of the freehold.
"We cannot give our assent to this construction of the written contract. It hardly comports with what we deem a fair and reasonable interpretation of the face of of the instrument; and is so unreasonable and contrary to the circumstances and conduct of the parties in (the light of which the instrument ought to be viewed) that we feel constrained to deny it. The evident pur*144port and meaning of the writing was that, for a consideration of $25 a year, Oldham rented to Chandler for a period of six years the land whereon said Chandler was to pursue his trade — the butcher business. Under this letting Chandler would have the right, during his tenancy or at the close thereof, to remove his trade fixtures and improvements, so long as their removal would not materially injure the freehold as it was when he took the lease. 2 Taylor’s Landlord and Tenant section 544, et seq. [8 Ed.]; Kuhlmann v. Meier, 7 Mo. App. 260-263; Bircher v. Parker, 40 Mo. 118-120; s. c., 43 Mo. 443.
Chandler then had a lease on this acre of land with the right, during his tenancy, to remove the improvements placed thereon for the conduct of his trade. But it was thought that Oldham might sell the property during Chandler’s tenancy and an innocent purchaser (unacquainted with the terms of the lease) might become entitled to these improvements. Hence the writing was made to stipulate that in “case of sale of said property Chandler is to have a fair valuation for any and all improvements made by him.” The sale here provided for was a sale not only of the freehold but of the leasehold, such a sale as would deprive the tenant, as between him and Oldham’s grantee, of the enjoyment of the lease. But no such sale was made. When Oldham conveyed to Nichols & Bergman he expressly reserved the interest of Chandler held under the lease. So that, -indeed, Chandler lost nothing. Oldham advised him of the sale and of the reservation in his favor, and he, Chandler, expressed his satisfaction and thereafter recognized Nichols & Bergman as his landlord and paid them rent for the remainder of his term. Oldham, the landlord, in effect covenanted with Chandler, the tenant, to protect him in the enjoyment of the six years’ term, and this the evidence *145unquestionably shows he complied with. The leasehold was not sold or disturbed in any way, and it would be the rankest injustice to permit Chandler to maintain this action. ,
The judgment, which was for the plaintiff, was clearly, in our opinion, for the wrong party and will be reversed.
All concur.